


116 HR 361 IH: Iranian Proxies Terrorist Sanctions Act of 2019
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 361
IN THE HOUSE OF REPRESENTATIVES

January 9, 2019
Mr. Wilson of South Carolina (for himself, Mr. Sherman, Mr. Chabot, and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To impose terrorism-related sanctions with respect to As-Saib Ahl Al-Haq and Harakat Hizballah Al-Nujaba, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Iranian Proxies Terrorist Sanctions Act of 2019.  2.FindingsCongress finds the following: 
(1)As-Saib Ahl al-Haq (AAH) is an Iraqi paramilitary group founded in 2006. Harakat Hizballah al-Nujaba (Nujaba) is an affiliated faction of AAH and the United States-designated foreign terrorist organization Kata’ib Hizballah that was formed in 2013.  (2)AAH and Nujaba are provided training, funding, and arms by the Iranian Islamic Revolutionary Guard Corps (IRGC), IRGC-Quds Force, and mentored by Lebanese Hizballah. AAH leader, Qais Khazali, has pledged allegiance to Iran’s Supreme Leader Ali Khamenei. 
(3)AAH conducted numerous attacks against the United States and coalition forces in Iraq between its inception in 2006 and the United States withdrawal in December 2011. This includes the January 20, 2007, attack on the Karbala Provincial Headquarters that resulted in the killing of CPT Brian S. Freeman, 1LT Jacob N. Fritz, SPC Jonathan B. Chism, PFC Shawn P. Falter, and PFC Jonathon M. Millican—four of whom were abducted and later executed.  (4)AAH and Nujaba deploy forces to Syria to fight on behalf of the Bashar al-Assad regime, including participating in the 2016 siege of Aleppo where the United Nations High Commissioner for Human Rights alleges pro-government Iraqi militia groups executed dozens of civilians. 
(5)In 2015, Human Rights Watch alleged AAH participated in forced evictions, kidnappings, and extrajudicial killings of Sunni and Kurdish civilians in areas liberated from the Islamic State.  (6)Nujaba is led by Akram al-Kabi, who was designated by the Department of the Treasury under Executive Order 13438 for threatening the peace and stability of Iraq. According to the United States Government, Kabi participated in multiple mortar and rocket attacks on the International Zone, or Green Zone, in Baghdad in early 2008. Kabi and other Nujaba commanders have claimed they follow orders from Iran’s Supreme Leader Ali Khamenei and declared in March 2016 support for Lebanese Hizballah. 
(7)In 2017, a Nujaba spokesman declared that it had formed a unit tasked to liberate the Golan Heights from Israeli control and reports indicate the group is playing a key role in securing a land route between Iran and Lebanon to provide military aid to Lebanese Hezbollah.  3.Imposition of sanctions (a)In generalBeginning on the date that is 90 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (c) with respect to As-Saib Ahl al-Haq (AAH), Harakat Hizballah al-Nujaba (Nujaba), and foreign persons that are officials, agents, or affiliates of AAH or Nujaba. 
(b)Determination with respect to certain individuals 
(1)In generalThe President shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a determination, including a detailed justification, on whether any of the individuals described in paragraph (2) meets the criteria for the application of sanctions described in subsection (a).  (2)Individuals describedThe individuals described in this paragraph are the following: 
(A)Qais al-Khazali.  (B)Laith al-Khazali. 
(C)Akram Abbas al-Kaabi.  (D)Shibl al-Zaydi. 
(E)Kazim al-Ta’i.  (F)Hamid al-Jazairi. 
(G)Ali al-Yasiri.  (c)Sanctions describedThe sanctions described in this subsection are sanctions applicable with respect to a foreign person pursuant to Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism). 
4.Watchlists 
(a)In generalThe Secretary of State shall annually establish, maintain, and publish a global list of armed groups, militias, or proxy forces receiving logistical, military, or financial assistance from the IRGC or over which the IRGC exerts any form of control or influence.  (b)PublicationThe lists required under subsection (a) shall be published as part of the Department of State’s Annual Country Reports on Terrorism, beginning with the first such Country Reports published after the date of the enactment of this Act. 
(c)FormIf the Secretary of State determines that such is appropriate, the Secretary may, not later than 30 days after publication of the annual Country Reports on Terrorism referred to in subsection (b), submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a classified annex.   